DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 10/06/2020, Applicant, on 06/02/2021, amended claims. Claims 1 and 3-4, 6-14, 16-17, and 19-20 are pending in this application and have been rejected below.  Claims 2, 5, and 15 have been cancelled.
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.


Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Argument - 112
Applicant’s arguments/remarks are received and acknowledged. 
The Examiner finds the arguments persuasive. The 112 Rejection is overcome and therefore withdrawn.

Response to Argument - 101
Applicant’s arguments/remarks are received and acknowledged. 
The Examiner finds the amended claims overcome the 101 Rejection, more specifically the aspects regarding the training of the input recognition responses. The 101 Rejection is overcome and therefore withdrawn.

Response to Argument – 103
Applicant’s arguments/remarks are received and acknowledged. 
The Applicant contends that the amended claims are not taught by the currently cited art.
	The Examiner finds the arguments unpersuasive. The 103 Rejection is updated below and replaces Dennis and Mardsen references with the Ahmed reference as it teaches the limitations of each. The 103 Rejection is maintained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3, 4, 6-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al.  (10410142) in view of Hajimusa et al. (US PG PUB 20170344251), Bevan, e. (2016). Different Strokes for Different Folks? Revealing the Physical Characteristics of Smartphone Users from their Swipe Gestures. International Journal of Human-Computer Studies, Rome et al. (US PG PUB 20160364558), and Ahmed (US 20060224898 A1).
Claim 1, Hess teaches: A computer-implemented method for detecting supply chain risk, comprising: (See Hess, abstract;  Computer-implemented methods include: receiving, in a first client device, multiple risk indicators from multiple server devices over a network, in which the multiple risk indicators represent different external risks to a business and different internal risks to two or more divisions of the business; applying a forecasting model to at least one risk indicators to obtain one or more estimated future performance metrics; outputting to a graphical user interface, at least one of the estimated future performance metrics, the external risks or the internal risks and further see Hess, col.1, lines 10-15;  In general, risk management is understood to include the identification, assessment, and/or prioritization of risks to an entity such as a business, as well as the application of resources to address, monitor and/or control the probability or impact of events resulting from those risks.). 
obtaining a plurality of supply chain risk factors for a supply chain (See Hess, col 4, lines 48-64; External risks include risks that are outside of the substantial control or influence of the business).
	obtaining [a user input quality] risk factor [based on a monitored user input sequence], relating to an item in the supply chain, [compared to the new training user input sequence]; (See Hess, col 4, line 65-col 5, line 10; Internal risks include risks over which the business has substantial control or influence and additionally see Hess col. 2 lines 18-21; the methods may further include receiving, at an input to the first client device and further see Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). The Examiner interprets commodity pricing, raw material pricing, and charge-off rates as “relating to an item in supply chain.”
	computing a risk score for a supply chain based on the obtained supply chain risk factors and the [user input quality] risk factor; (See Hess, col 2, lines 17-25; For example, the methods may further include receiving, at an input to the first client device, at least one user-defined risk indicator and adjusting the forecasting model based on the user-defined risk indicator to obtain the one or more estimated future performance metrics and additionally see Hess, col 2, lines 5-10; in which the multiple risk indicators represent different external risks to a business and different internal risks to two or more divisions of the business; applying a forecasting model to at least one of the risk indicators to obtain one or more estimated future performance metrics; outputting to a graphical user interface, at least one of the estimated future performance metrics, the external risks or the internal risks). 
	detecting the supply chain risk relating to the item; (See Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). 
and presenting a risk warning relating to the item on an electronic display, wherein the risk warning is based on the risk score (See Hess, col 3, lines 14-21; determining whether any of the estimated future performance metrics meet or exceed a corresponding risk threshold and responsive to determining that at least one of estimated future performance metrics meet or exceed the corresponding risk threshold, outputting to the graphical user interface an alert notification and further see Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). 
wherein the plurality of supply chain risk factors comprises a demand risk factor, a supply risk factor, an environmental risk factor, a business risk factor, a physical plant risk(See Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate (i.e. business risk), treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing (i.e. supply risk), new housing starts, consumer spending (i.e. demand risk), weather pattern history (i.e. environmental risk), weather pattern predictions, charge-off rates mitigation and contingency risks), and demographic information (e.g., age, mortality rates, education, occupation).and further see Hess, [col. 4, lines 56-64]; risks from existing or newly implemented legal regulations (i.e. physical plant risk), risks from existing or newly implemented tax laws (i.e. physical plant risk), risks from changes in political climate (e.g., change in partisan make-up of different branches of government or change in governmental form and structure), and risks from externally directed attacks on the business or industry of which the business is a part (e.g., cyberattacks). 
While Hess discloses obtaining supply chain risk factors and internal risk factors, Hess does not specify that the internal risks are user input quality risk factors or comparing a user input to a training sequence. However, Hajimusa teaches these limitations: (See Hajimusa, [003; Unlike a traditional keypad, however, touch-sensitive screens have no tactile clues as to where to push for the PIN numbers, therefore increasing the possibility of making an error when entering one's PIN….This, of course, is likely to compromise the security of a payment instrument, such as a credit or debit card). Furthermore, Hajimusa also teaches comparing the user input to a training sequence: (See Hajimusa, [0108]; training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction. The entries provided during the training mode may become a baseline for comparison in the authentication mode and further see Fig 4).
obtaining a training user input sequence, wherein the training user input sequence includes a training [swipe distance in millimeters], and a training [swipe time in milliseconds]: See Hajimusa, [0099]; In one embodiment, during a first use, or as necessary and/or desired, the data entry device may enter a “learning mode” in which the user's handwriting, gestures, and characteristics thereof are learned and stored and further see Hajimusa, [0108]; In one embodiment, training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction. The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode.
recording a number of user input deviations within a predetermined time interval; (See Hajimusa, [0119]; When user has entered the desired sequence of touches, the user may not make contact again with the touch-sensitive screen for a predetermined period of time, in order for the sequence of touches to be recognized as an entry of a digit. In step 530, the data entry device may sum the finger touches and record the corresponding number as a number in the authentication code).
in response to the number of user input deviations exceeding a predetermined threshold, presenting a prompt, on an electronic display, for entry of a new training sequence; (See Hajimusa, para. 107; if the second data entry is incorrect, in step 440, the data entry device may enter a training mode, in which the user may receive audible instruction on how to enter data using the input interface. In one embodiment, the user may manually exit the training mode when desired. A person of skill in the art will understand that while this embodiment describes two incorrect entries triggering a training mode, any number of incorrect attempts may be entered before the training mode is entered).
in response to the number of user input deviations not exceeding the predetermined threshold, performing risk management comprising: obtaining a plurality of supply chain risk factors for a supply chain, (See Hess col. 5, lines 39-53; The risk data received from the sources 102 may be in the form of raw data or data that is derived from raw data. Examples of raw data pertaining to external risk information include, but are not limited to, basic market and economic information such as stock market index values (e.g., Dow Jones Industrial Average), national gross domestic product, unemployment rate, treasury rates, new and used auto sale forecasts, used vehicle pricing, commodity pricing, raw material pricing, new housing starts, consumer spending, weather pattern history, weather pattern predictions, charge-off rates (i.e., write-down of bad debt) for an industry in which the business is involved). The Examiner notes that Hajimusa teaches going into a training mode once a deviation threshold is received, Hajimusa further teaches moving the process forward if below the threshold: (See Hajimusa, [0192]; If the score is above a predetermined threshold, the transaction is approved. If not, the transaction may be rejected or conditionally rejected and additional authentication may be requested from the user).
wherein obtaining the user input quality risk factor comprises determining a deviation between the training user input sequence and the monitored user input sequence; (See Hajimusa, [0108]; The entries provided during the training mode may become a baseline for comparison in the authentication mode, where a user may not need to provide additional authentication information, based on the results of comparing a current signature input with the accumulated stored signature inputs provided during the learning mode and further see Hajimusa, [0193]; In one embodiment, the data entry device, and/or a server associated therewith, may include, in an authentication mode, a scoring subsystem that may provide an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the user input quality factor as well as comparing the user input to a training session of Hajimusa because as taught by Hajimusa the increased possibility of making an error with data entry compromises security (see Hajimusa, [0003]), which is a risk factor that the business has substantial control or influence by their employees or customers. With regards to combining the comparison to the training session aspect, Hajimusa also teaches, the “training mode may be entered automatically for predetermined number of initial uses of a card. During this period, the system may require additional authentication from the user to authenticate the transaction.” (See Hajimusa, [0108]). By adding the training session and a user authentication, the system is more secure and also allows for ease of use by not automatically locking a user out immediately due to an input error.
While Hess in view of Hajimusa teaches training inputs, neither further specify the use of a swipe distance in millimeters nor a swipe time in milliseconds. However, Hess/Hajimusa in view of Bevan does teach this limitation: (see Bevan, pg.54-55, paragraph 12-1]; Each swipe see Bevan, [pg. 54, para. 4]; All swipe gestures for this study were captured using a single reference smart phone device. The device used was a Samsung GT- I9100 ‘Galaxy S2’ model smartphone, chosen for its high- resolution screen and high processor speed. The GT-I9100 has a 4:3 capacitive touchscreen with a pixel density of 219pixels-per inch, providing an overall resolution of 480 _ 800 px (W _ H). The Examiner notes that Bevan measures the swipe distance in pixels. The pixel is a more precise measurement than the millimeter. At 219 pixel per inch each pixel is .00457 inches wide, while 1 mm is roughly 0.039 inches. The claim teaches disclosed invention except for the use of millimeters for measurement. It would have been an obvious matter of design choice to measure by pixel, since applicant has not disclosed that the millimeter measurement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well using the pixel measurement. (See MPEP 2144.04 VI).
Hess in view of Hajimusa and Bevan further teaches: wherein the monitored user input sequence comprises a touchscreen sequence that includes [tap event, a double-tap event],  a user swipe event and a user swipe distance, wherein the user swipe distance includes a distance moved of a finger along a touchscreen: (See Bevan, [pg. 52, paragraph, 4]; The swipe gesture (sometimes referred to as flick or fling) involves placing a finger or thumb on the screen and – while maintaining contact with the screen and further see Bevan, pg.54-55, paragraph 12-1]; See Hajimusa, [0018]; the entry gesture may comprise a double tap).
It would have been obvious to one of ordinary still in the art to include in the training mode of Hajimusa, the ability measure swipe distance and swipe time as taught by Bevan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See MPEP 2143 A).
While Hess/Hajimusa/Bevan teach the methods of claims 1 including monitoring user inputs, they do not further teach the specific user inputs. However, Hess/Hajimusa/Bevan in view of Rome does teach: wherein the monitored user input sequence further comprises a keystroke sequence, (See Rome, para. 37; in various embodiments, a cadence capture component captures keystroke-timing data. In various embodiments, the cadence capture component can be a computer application, a computer service, or by a web application.)
which includes a release-press interval, a release-release interval, a dwell interval, a flight time interval, (See Rome, para. 23; "Inter-letter time" is the defined as the overlap between the interval between the KeyPress and KeyUp events of a character in a sample and the 
wherein the monitored user input sequence further comprises a mouse sequence, which includes a cursor move event, [a single-click event, and a double- click event]. (See Rome, para. 29; These techniques are used when comparing the identity of a user making Efforts to: (1) type known text (requiring an exact character match) which can be compared against that user's PCCHL of that same text; or (2) move a mouse, or make finger/hand gestures, resulting in combinations of time durations, start-stop locations, and changes in direction during recorded movements composing one "drawing," which can be compared against that user's PCCHL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the multiple input methods as taught by Rome to allow for “second-factor authentication” as it “statistically outperforms other PC-based authentication approaches” and “does not utilize Personally-Identifiable Information” Thereby increasing the security of the system. (See Rome, para. 36)
While Hess/Hajimusa/Bevan/Rome teach the prior methods of claim 1, they do not further teach the specific inputs. However, Hess/Hajimusa/Bevan/Rome in view of Ahmed does teach: a digraph interval, and a trigraph interval; a single-click event, and a double- click event (See Ahmed, [0032]; Keystroke dynamics doesn't require special hardware for data collection (a regular keyboard is enough). Under certain circumstances it can be used for dynamic monitoring. see Ahmed, [0091, 0093]; Mouse action can be classified as, for example, but not limited to, one of the following categories:…[0093]; Point & Click (mouse movement followed by a click or double click)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the inputs as taught by Ahmed in order to create a system that can detect differences in usage and not only just biometrics (See Ahmed, [0019]; Behavioral biometrics, such as signature or keystroke dynamics, uses measurements based on human actions. Published benchmark testing data for existing technologies shows that false rejection rates vary from 6% for face recognition to 0.25% for iris scan, whereas false acceptance rates vary from 6% for face recognition to 0.0001% for iris scan. Behavioral biometrics systems have experienced. less success when compared to physiological systems because of variability in the measured parameter over time. However, either system provides improvements over the traditional intrusion detection systems).
Further regarding Claim 19, Hess/Hajimusa/Bevan/Rome/Ahmed teaches: An electronic computation device comprising: a processor a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: (See Hess, col. 2, lines 55-65; In another aspect, the subject matter of the disclosure may be embodied in a 
	Further regarding Claim 20, Hess/Hajimusa/Bevan/Rome/Ahmed teaches: A computer program product for an electronic computation device comprising a computer readable hardware storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the electronic computation device to: (See Hess, col 16, lines 6-10;  Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks.
Regarding Claim 3, Hess/Hajimusa/Bevan/Rome/Ahmed teach the method of claim 1. Hess fails to further teach wherein the monitored user input sequence comprises a keystroke sequence. However, Rome does further teach wherein the monitored user input sequence comprises a keystroke sequence. (See Rome, para. 37; in various embodiments, a cadence capture component captures keystroke-timing data. In various embodiments, the cadence capture component can be a computer application, a computer service, or by a web application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the multiple input methods as taught by Rome to allow for “second-factor authentication” as it “statistically outperforms other PC-based authentication approaches” and “does not utilize Personally-Identifiable Information” Thereby increasing the security of the system. (See Rome, para. 36)
Regarding Claim 4, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 2. Hess fails to further teach wherein the monitored user input sequence comprises a mouse sequence. However, Rome does further teach wherein the monitored user input sequence comprises a mouse sequence. (See Rome, para. 70; At 402, data representative of an input sample is received, the input sample comprising a user's motion while entering information into a data input device. In various embodiments, the input device may be a computer keyboard, a computer mouse, a trackball, a touchpad, a pointing stick, a digital pen, a touchscreen, a capacitive sensing device, or some combination thereof).
Regarding Claim 5, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 2. Hess fails to further teach wherein the monitored user input sequence comprises a touchscreen sequence. However, Rome further teach wherein the monitored user input sequence comprises a touchscreen sequence. (See Rome, para. 70; At 402, data representative of an input sample is received, the input sample comprising a user's motion while entering information into a data input device. In various embodiments, the input device may be a computer keyboard, a computer mouse, a trackball, a touchpad, a pointing stick, a digital pen, a touchscreen, a capacitive sensing device, or some combination thereof).
Regarding Claim 6, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a release-press interval. However, Rome does further teach wherein the keystroke sequence includes a release-press interval. (See Rome, para. 17; When a user types a key on a keyboard, three different events may be generated in sequence: a KeyDown event, which occurs when the user depresses the key, a KeyPress event, which occurs when the depressed key is a character key, and a KeyUp event, which occurs when the user releases the key. Each of these events may also have a corresponding time, measured in "ticks." Each "tick" may equate to roughly 100 nanosecond intervals).
 Claim 7, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a release-release interval. However, Rome does further teach wherein the keystroke sequence includes a release-release interval. (See Rome, para. 23; "Inter-letter time" is the defined as the overlap between the interval between the KeyPress and KeyUp events of a character in a sample and the interval between the KeyPress and KeyUp events of the next character in the sample. For example, a typing sample may contain the substring "dog". The user's typing of the substring may be such that the KeyPress event of the letter `o` occurs during the interval between the KeyPress event and the KeyUp event of the letter `d`, e.g., KeyPress-`d`: 0, KeyPress-`o`: 216, KeyUp-`d`: 248, KeyUp-`o`). The Examiner interprets the “Key-Up: Key-Up” event as a release-release interval.
Regarding Claim 8, Hess/Hajimusa/Bevan/Rome/Ahmed, does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a dwell interval. However, Rome does further teach wherein the keystroke sequence includes a dwell interval. (See Rome, para. 17; "Dwell time" is the simple calculation of KeyUp minus KeyDown times for each character. "Flight time" is the calculation of time from the previous KeyUp to the next KeyDown event. These basic calculations are often referred to as "hallmark data" and additionally see Rome, para. 78; In an example of calculating a Pearson product-moment correlation coefficient, X is an array of average times between KeyUp and KeyDown events by character for the current typing sample, Y is an array of average times between KeyUp and KeyDown events by character for the typing samples in the selected user's stored profile).
Regarding Claim 9, Hess/Hajimusa/Bevan/Rome/Ahmed, does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a flight time interval. However, Rome does further teaches wherein the keystroke sequence includes a flight time interval. (See Rome, para. 17; "Dwell time" is the simple calculation of KeyUp minus KeyDown times for each character. “Flight time" is the calculation of time from the previous KeyUp to the next KeyDown event. These basic calculations are often referred to as "hallmark data" and additionally see Rome, para. 78; In an example of calculating a Pearson product-moment correlation coefficient, X is an array of average times between KeyUp and KeyDown events by character for the current typing sample, Y is an array of average times between KeyUp and KeyDown events by character for the typing samples in the selected user's stored profile).
Regarding Claim 10, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a digraph interval.  However, Ahmed does further teach wherein the keystroke sequence includes a digraph interval. (See Ahmed, [0032]; Keystroke dynamics doesn't require special hardware for data collection (a regular keyboard is enough). Under certain circumstances it can be used for dynamic monitoring. The traditional keystroke technology, however, doesn't allow passive monitoring as the user is required to type a predefined word or set of words that is used to identify him. The dwell time and the flight time for keyboard actions is then measured. Thereafter, a set of so-called digraphs, tri-graphs or n-graphs is constructed and analyzed to produce a distinctive pattern. User authentication and classification are the most suitable applications for such technology).
Regarding Claim 11, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 3. Hess fails to further teach wherein the keystroke sequence includes a trigraph interval.  However, Ahmed further teaches wherein the keystroke sequence includes a trigraph interval. (See Ahmed, [0032]; Keystroke dynamics doesn't require special hardware for data collection (a regular keyboard is enough). Under certain circumstances it can be used for dynamic monitoring. The traditional keystroke technology, however, doesn't allow passive monitoring as the user is 
Regarding Claim 12, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 4. Hess fails to further teach wherein the mouse sequence includes a cursor move event. 
However, Rome does further teach wherein the mouse sequence includes a cursor move event. (See Rome, para. 29; These techniques are used when comparing the identity of a user making Efforts to: (1) type known text (requiring an exact character match) which can be compared against that user's PCCHL of that same text; or (2) move a mouse, or make finger/hand gestures, resulting in combinations of time durations, start-stop locations, and changes in direction during recorded movements composing one "drawing," which can be compared against that user's PCCHL).
Regarding Claim 13, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 4. Hess fails to further teach wherein the mouse sequence includes a single-click event. However, Ahmed does further teach wherein the mouse sequence includes a single-click event. (See Ahmed, [0091, 0093]; Mouse action can be classified as, for example, but not limited to, one of the following categories:… [0093]; Point & Click (mouse movement followed by a click or double click)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the inputs as taught by Ahmed in order to create a system that can detect differences in usage and not only just biometrics (See Ahmed,  [0019]; Behavioral biometrics, such as signature or keystroke dynamics, uses measurements 
Regarding Claim 14, Hess/Hajimusa/Bevan/Rome/Ahmed does teach the method of claim 4. Hess fails to further teach: wherein the mouse sequence includes a double-click event. However, Ahmed does further teach wherein the mouse sequence includes a double-click event. (See Ahmed, [0091, 0093]; Mouse action can be classified as, for example, but not limited to, one of the following categories:…[0093]; Point & Click (mouse movement followed by a click or double click)).
Regarding Claim 16, Hess/Hajimusa/Bevan/Rome/Ahmed further teaches: teach wherein the touchscreen sequence includes a tap event. (See Hajimusa, [0084-0085]; In one embodiment, screen 110 may be a touch-sensitive screen device, and may be sensitive to a single touch, or to multiple touches. In one embodiment, screen 110 may provide a user with tactile feedback, such as haptic feedback. Feedback may be provided in response to the user touching screen 110, in response to a user touching a virtual key on screen 110, at certain orientation points on screen 110, etc…. In one embodiment, screen 110 may include a microcontroller or other controller that may sense and process touches and release of touches to the surface of screen 110). The Examiner interprets the single touch and release as a single tap.
 Claim 17, Hess, in view of Hajimusa/Bevan further teaches: teach wherein the touchscreen sequence includes a double-tap event. (See Hajimusa, [0018]; In one embodiment, the entry gesture may comprise a double tap, a checkmark-shaped touch, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/J.L.G./
Examiner, Art Unit 3624  

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624